Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10451290 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 18 contain the trademark/trade name Calrod.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a heating element and, accordingly, the identification/description is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (KR 100624080 B1), hereinafter Ha, in view of Mastio (DE 102005041573 A1), hereinafter Mastio.

Regarding claim 1, Ha discloses a convection fan assembly, comprising: 
a convection fan with at least one fan blade (31) connected to a motor that rotates said convection fan blade (32); 
at least one heating element (41); 
a trough assembly (42) comprising a trough tray portion having walls surrounding at least a portion of said at least one heating element (The semi-circular portion of 42), a trough supply portion shaped to receive fluid and direct it to the trough tray portion (The leg extending from the semi-circular portion of 42) so that it can be heated by said at least one heating element and turned into steam which is blown by said convection fan (“the steam generating device 40 includes a steam generating heater 41 installed in front of the blowing fan 31” line 145 of the translation).

    PNG
    media_image1.png
    690
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    552
    media_image2.png
    Greyscale

Ha does not disclose wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade.

However, Mastio teaches wherein the at least one heating element is at least one generally annular heating element (32 is annular around the majority of the fan and is therefore considered generally annular) surrounding at least a portion of said at least one fan blade (36).

    PNG
    media_image3.png
    772
    587
    media_image3.png
    Greyscale

In view of Mastio’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one heating element is at 
One would have been motivated to include wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade because the court has held that mere reversals are held to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In this instance, both Ha and Mastio employ a fan which draws in air and expels it radially. In Ha, steam is added generated and added to the air as it is drawn into the fan, whereas in Mastio the air is expelled from the fan and steam is added to the expelled air. Both have the effect of introducing steam to the environment, but Mastio reverses the order in which steam is added to the air with respect to the fan. This is a mere reversal and is therefore held to be an obvious modification. 

Regarding claim 2, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough assembly is manually filled with fluid (This limitation is a recitation of the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, although fluid is intended to be added to the trough automatically there is no mechanism preventing the addition of fluid manually).

Regarding claim 3, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are coupled together (Figure 3).

Regarding claim 4, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are a unitary piece (Figure 3).

Regarding claim 6, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are made of a high temperature-resistant material (The material of 42 is designed to hold boiling fluid and be placed directly adjacent heater 41).

Regarding claim 14, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said generally annular heating element includes at least one generally circular heating element (41 has a generally circular cross section and has been modified by Mastio to be annular or generally circular).

Regarding claim 16, Ha discloses the convection fan assembly with a steaming device, comprising: 
a convection fan with at least one fan blade (31); 
at least one heating element (41); 
a trough assembly (42) comprising a trough tray portion having walls surrounding at least a portion of said at least one heating element (The semi-circular portion of 42), a trough supply portion shaped to direct fluid to the trough tray portion (The leg extending from the semi-circular portion of 42) so that said fluid can be heated and turned into steam by said at least one heating element (“the steam generating device 40 includes a steam generating heater 41 installed in front of the blowing fan 31” line 145 of the translation).

Ha does not disclose wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade.

However, Mastio teaches wherein the at least one heating element is at least one generally annular heating element (32 is annular around the majority of the fan and is therefore considered generally annular) surrounding at least a portion of said at least one fan blade (36).

In view of Mastio’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade as is taught in Mastio, in the convection fan assembly disclosed by Ha.
One would have been motivated to include wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade because the court has held that mere reversals are held to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In this instance, both Ha and Mastio employ a fan which draws in air and expels it radially. In Ha, steam is added generated and added to the air as it is drawn into the fan, whereas in Mastio the air is expelled from the fan and steam is added to the expelled air. Both have the effect of introducing steam to the environment, but Mastio reverses the order in which steam is added to the air with respect to the fan. This is a mere reversal and is therefore held to be an obvious modification.

Regarding claim 17, Ha, as modified by Mastio, discloses the convection fan assembly with a steaming device of claim 16, wherein: 
said trough tray portion and said trough supply portion are made of a high temperature-resistant material (The material of 42 is designed to hold boiling fluid and be placed directly adjacent heater 41).

Regarding claim 19, Ha discloses the convection fan assembly, comprising: 
a convection fan with at least one fan blade (31); 
at least one heating element (41); 
a trough tray having walls surrounding at least a portion of said at least one generally annular heating element to hold fluid (The semi-circular portion of 42) so that said fluid can be heated and turned into steam by said at least one generally annular heating element (“the steam generating device 40 includes a steam generating heater 41 installed in front of the blowing fan 31” line 145 of the translation).



However, Mastio teaches wherein the at least one heating element is at least one generally annular heating element (32 is annular around the majority of the fan and is therefore considered generally annular) surrounding at least a portion of said at least one fan blade (36).

In view of Mastio’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade as is taught in Mastio, in the convection fan assembly disclosed by Ha.
One would have been motivated to include wherein the at least one heating element is at least one generally annular heating element surrounding at least a portion of said at least one fan blade because the court has held that mere reversals are held to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In this instance, both Ha and Mastio employ a fan which draws in air and expels it radially. In Ha, steam is added generated and added to the air as it is drawn into the fan, whereas in Mastio the air is expelled from the fan and steam is added to the expelled air. Both have the effect of introducing steam to the environment, but Mastio reverses the order in which steam is added to the air with respect to the fan. This is a mere reversal and is therefore held to be an obvious modification.

Regarding claim 20, Ha, as modified by Mastio, discloses the convection fan assembly of claim 19, including a trough supply coupled to said trough tray (The leg extending from the semi-circular portion of 42).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Boscaino (US 20080078371 A1), hereinafter Boscaino.

Regarding claim 5, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1. 

Ha, as modified by Mastio, does not disclose wherein said trough tray portion and said trough supply portion are made from metal.

However, Boscaino teaches wherein the vaporization member is made from metal (“The nebulizing member 2 is further made of material resistant to high temperatures and to corrosion, such as for example stainless steel or plastics” paragraph [0064]).

In view of Boscaino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the vaporization member is made from metal as is taught in Boscaino, in the convection fan assembly disclosed by Ha.
One would have been motivated to include wherein the vaporization member is made from metal because Boscaino states that stainless steel is resistant to high temperatures and corrosion. Therefore, employing stainless steel will improve resistance to heat and/or corrosion. Additionally, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the elements of Ha that are exposed to high heat from materials which are known to be resistant to the same.

Regarding claim 7, Ha, as modified by Mastio, discloses the convection fan assembly of claim 6.

Ha, as modified by Mastio, does not disclose wherein said high temperature-resistant material includes a polymeric material.

However, Boscaino teaches wherein said high temperature-resistant material includes a polymeric material (“The nebulizing member 2 is further made of material resistant to high temperatures and to corrosion, such as for example stainless steel or plastics” paragraph [0064]).

In view of Boscaino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said high temperature-resistant material includes a polymeric material as is taught in Boscaino, in the convection fan assembly disclosed by Ha.
One would have been motivated to include wherein said high temperature-resistant material includes a polymeric material because Boscaino states that plastic is resistant to high temperatures and corrosion. Therefore, employing plastic will improve resistance to heat and/or corrosion. Additionally, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the elements of Ha that are exposed to high heat from materials which are known to be resistant to the same.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Furukawa (US 20110146503 A1), hereinafter Furukawa.

Regarding claim 8, Ha, as modified by Mastio, discloses the convection fan assembly of claim 6, 

Ha, as modified by Mastio, does not disclose wherein said high temperature-resistant material includes a ceramic material.

However, Furukawa teaches wherein said high temperature-resistant material includes a ceramic material (“The pot 51 is formed of a metal, synthetic resin, or ceramic, or of a combination of these different materials, and has thermal resistance. Inside the pot 51, a steam generating heater 52 formed with a spiral sheath heater is immersed therein. When the steam generating heater 52 is energized, the water present in the pot 51 is heated, and thereby steam is generated” paragraph [0091]).


One would have been motivated to include wherein said high temperature-resistant material includes a ceramic material because Furukawa states ceramic has thermal resistance. Therefore, including ceramic will improve resistance to the high-temperature environment. Additionally, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the elements of Ha that are exposed to high heat from materials which are known to be resistant to the same.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Strunk (US 20150118068 A1), hereinafter Strunk.

Regarding claims 9 and 10, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough tray is filled with fluid by a drip valve positioned above said trough supply portion of said trough assembly (“a water supply control valve installed in the middle of the water supply pipe to control water supply” line 101 of the translation).

Ha, as modified by Mastio, does not disclose said valve being an electronically controlled ball valve.

However, Strunk teaches said valve being an electronically controlled ball valve (“Now describing the active valve components in more detail, each of the valves may be electronically controlled. 

Ha, as modified by Mastio, discloses everything except for the claimed type of valve. Strunk teaches the claimed type of valve. The substitution of one known element (the valve of Ha) for another (the valve of Strunk) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Strunk would have yielded predictable results, namely, an element for delivering fluid to the fluid line (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Hansen (US 6188045 B1), hereinafter Hansen.

Regarding claim 11, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1, wherein: 
said trough assembly is filled with fluid by a fluid line (44) connected to a valve (“a water supply control valve installed in the middle of the water supply pipe to control water supply” line 101 of the translation).

Ha, as modified by Mastio, does not explicitly disclose wherein said valve is a solenoid valve.

However, Hansen teaches wherein said valve is a solenoid valve (“A water line 64 of suitable tubing extends from a fitting 66 within the electronics area 26 of the enclosure 12 at which a water supply line (not shown) is attached to a flow control valve 68, such as a solenoid, coupled to the electronic control module” column 3, line 56). 

Ha, as modified by Mastio, discloses everything except for the claimed type of valve. Hansen teaches the claimed type of valve. The substitution of one known element (the valve of Ha) for another Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Tippmann (US 5662959 A), hereinafter Tippmann.

Regarding claim 12, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1. 

Ha, as modified by Mastio, does not disclose wherein said fluid is water with an additive.

However, Tippmann teaches wherein said fluid is water with an additive (“A flavored ingredient, such as liquid smoke, may be added to the water utilized in generating the steam in order to flavor the meat product being cooked” abstract).

In view of Tippmann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said fluid is water with an additive as is taught in Tippmann, in the convection fan assembly disclosed by Ha.
One would have been motivated to include wherein said fluid is water with an additive because Tippmann states that this may be done to impart flavor to the food being cooked. Therefore, including an additive will improve the flavor of the food prepared in the device of Ha.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Schlegel (DE 102010043490 A1), hereinafter Schlegel.

Regarding claim 13, Ha, as modified by Mastio, discloses the convection fan assembly of claim 1. 

Ha, as modified by Mastio, does not disclose a fluid delivery system that has a conduction break to prevent heat from damaging any valves in said fluid delivery system.

However, Schlegel teaches a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system (“the steam line is divided into a relatively long, cooled high-temperature section attached to the cooking chamber, the inlet section, which is heated by the cooking chamber in many applications of the combination oven and in which little or no condensation occurs in these cases. Furthermore, a less temperature-resistant section, the supply line section, for. B. a hose line, which can be much cheaper and thermally insulating and therefore good against condensation and condensate loss in the steam line. This is a cost-effective, technically good solution that can be further improved by a relatively small, thermally insulating intermediate element with a higher temperature resistance” paragraph [0018] of the translation).

    PNG
    media_image4.png
    389
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    342
    369
    media_image5.png
    Greyscale

In view of Schlegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system as is taught in Schlegel, in the convection fan assembly disclosed by Ha.
One would have been motivated to include a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system because Schlegel states “stainless steel, is more expensive per unit length” (paragraph [0011]). Therefore, including an intermediate insulating material allows for the use of less expensive materials.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Mastio, and further in view of Miller (US 4700685 A), hereinafter Miller.

Regarding claim 15, Ha, as modified by Mastio, discloses the convection fan assembly of claim 14. 

Ha, as modified by Mastio, does not disclose wherein said generally annular heating element is a calrod burner.

However, Miller teaches wherein said generally annular heating element is a calrod burner (“Fan 26 is concentric with and is surrounded by a plurality of heaters 36 which, in the preferred embodiment shown herein, comprise three axially spaced, generally circular heaters. These heaters are conventional in design and may be made of Calrod material” column 6, line 15).

	Ha, as modified by Mastio, discloses everything except for the claimed type of heating element. Miller teaches the claimed type of heating element. The substitution of one known element (the heating element of Ha) for another (the heating element of Miller) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Miller would have yielded predictable results, namely, an element for producing heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 18, Ha, as modified by Mastio, discloses the convection fan assembly with a steaming device of claim 16. 

Ha, as modified by Mastio, does not disclose wherein said generally annular heating element is a calrod burner.

However, Miller teaches wherein said generally annular heating element is a calrod burner (“Fan 26 is concentric with and is surrounded by a plurality of heaters 36 which, in the preferred embodiment shown herein, comprise three axially spaced, generally circular heaters. These heaters are conventional in design and may be made of Calrod material” column 6, line 15).

Ha, as modified by Mastio, discloses everything except for the claimed type of heating element. Miller teaches the claimed type of heating element. The substitution of one known element (the heating element of Ha) for another (the heating element of Miller) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kohlstrung (US 20020036196 A1) “a heating device 7 arranged concentrically around the impeller 4” paragraph [0032]

    PNG
    media_image6.png
    535
    802
    media_image6.png
    Greyscale

Cho (US 20060011607 A1) 

    PNG
    media_image7.png
    737
    521
    media_image7.png
    Greyscale

Faraldi (US 20160374353 A1) “Typically, a metal segment will be placed in the very oven cavity, and the connection with the sensor will be provided by a plastic or silicon flexible pipe” paragraph [0023]
Leckner (US 20180085763 A1) “the valves can differ from simple ball valves electronically rotated, to variable force solenoid valves that are opened and closed depending on the voltage, and so forth” paragraph [0046]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762